Citation Nr: 0502905	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-12 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1987, and from December 1988 to December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a disability rating in excess 
of 10 percent for his chronic right knee strain.  He 
responded by filing a July 2002 Notice of Disagreement, and 
he was sent an April 2003 Statement of the Case by the RO.  
He then filed a May 2003 VA Form 9, perfecting his appeal of 
this issue.  In July 2003, he testified before a decision 
review officer at the RO.  

The veteran also perfected an appeal of the issue of 
entitlement to an increased rating for carpal tunnel syndrome 
of the right hand; however, in an October 2004 signed 
statement, the veteran withdrew his appeal of this issue.  
Therefore, it is no longer within the Board's jurisdiction.  
See 38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's chronic strain of the right knee is 
characterized by full range of motion, a normal gait, and no 
instability of the knee joint, resulting in slight 
impairment.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 10 percent for the veteran's chronic strain of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260-61 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the April 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and July and December 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in New Orleans, LA, and 
these records were obtained.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA orthopedic examinations in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in March 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in July 
2004, in light of the additional development performed 
subsequent to March 2002.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks a disability rating in excess of 10 percent 
for his chronic right knee strain.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257, for other 
impairment of the knee.  Under this Code, a 10 percent rating 
is warranted for slight impairment due to recurrent 
subluxation and/or lateral instability, a 20 percent rating 
is granted for moderate impairment, and a 30 percent rating 
is assigned when such impairment is severe38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  For the reasons to be discussed 
below, a disability rating in excess of 10 percent is not 
warranted.

The veteran underwent VA orthopedic examination in July 2001.  
He reported an injury to his right knee while playing sports, 
resulting in the need for arthroscopic surgery.  Currently, 
he experienced pain, stiffness, and "giving way" of the 
right knee joint.  On physical examination, he walked with a 
slight limp.  His knee displayed no effusion, but he had some 
tenderness along the medial joint line and laxity of the 
anterior cruciate ligament.  The posterior cruciate and 
medial lateral ligaments appeared stable.  Range of motion 
was full, although he did report pain at 90º of flexion.  
McMurray's test was negative.  No muscle wasting of the right 
leg was observed.  

The veteran next underwent VA examination in September 2003.  
He reported that his right knee occasionally feels as if it 
will "give way".  On physical examination he had a normal 
posture and gait.  His right knee was stable, with no 
swelling or local heat.  His patella was stable, and 
McMurray's and drawer's signs were negative.  Range of motion 
was also normal, and no instability was noted.  Review of his 
most recent MRI revealed only some minimal changes along the 
medial meniscus, with no evidence of arthritis.  The overall 
impression was of a normal right knee.  

The veteran has also received periodic VA outpatient 
treatment for his right knee strain.  He has repeatedly 
reported pain, weakness, and instability of the right knee 
joint.  A June 2003 MRI of the veteran's right knee revealed 
a slight irregularity in the anterior horn of the medial 
meniscus, and a small supra patellar effusion.  In November 
2003, he was fitted with a hinged right knee brace.  

After reviewing the totality of the evidence, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for the veteran's chronic strain of the right knee.  
Overall, the veteran has exhibited only slight impairment of 
the right knee, for which a 10 percent rating is warranted.  
While he displayed a slight limp on examination in July 2001, 
his gait was normal on exam in September 2003.  Likewise, 
only his anterior cruciate ligament displayed any evidence of 
laxity on examination in July 2001, but by September 2003, he 
displayed no instability of the right knee whatsoever.  
Likewise, his right knee has been without swelling or 
effusion other than the small suprapatellar effusion noted on 
MRI, and his McMurray's and drawer's signs have been 
negative.  The 2003 MRI of the right knee was also described 
as essentially normal.  He is able to walk without any 
assistance devices, and only recently began using a right 
knee brace.  Overall, the preponderance of the evidence is 
against a finding of moderate impairment of the right knee, 
as would warrant a 20 percent rating.  

In considering this appeal, the Board is also aware that 
under certain circumstances when evaluating knee 
disabilities, separate compensable ratings may be assigned 
for instability and limitation of motion without violating 
38 C.F.R. § 4.14, the regulation against pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, a separate 
compensable rating for limitation of motion is not warranted 
in the present case.  At all times of record during the 
course of this claim, the veteran's right knee has exhibited 
extension to 0º, indicating a compensable rating for 
limitation of extension is not warranted.  Likewise, he has 
exhibited flexion to at least 90º without pain, which is 
noncompensable under the criteria for limitation of flexion.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran has not missed extended periods of 
work secondary to his right knee disability.  Therefore, the 
assignment of an extraschedular evaluation under 38 C.F.R. § 
3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
chronic right knee strain.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the veteran's right knee strain is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


